Citation Nr: 1224959	
Decision Date: 07/18/12    Archive Date: 07/20/12

DOCKET NO.  06-17 080	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUES

1.  Entitlement to service connection for a skin disability, to include as due to exposure to herbicides. 

2.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a bilateral knee disability. 


REPRESENTATION

Appellant represented by:	New York State Division of Veterans' Affairs


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

K. R. Fletcher, Counsel


INTRODUCTION

The Veteran had active military service from June 1964 to June 1967, to include service in the Republic of Vietnam. 

This case is before the Board of Veterans' Appeals  (Board) on appeal from February 2004 and November 2004 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in New York, New York. 

The Veteran was scheduled for a Board hearing at the RO in September 2010.  He failed to report for the scheduled hearing without explanation.  He has not requested that the hearing be rescheduled.  Therefore, his request for a Board hearing is deemed to be withdrawn.  See 38 C.F.R. § 20.704 (2011). 

These issues were before the Board in January 2011 when they were remanded for additional development.

In addition to the paper claims files, there is a Virtual VA (VVA) electronic claims file associated with the Veteran's claim.  Both the Board and originating agency (see March 2012 Supplemental Statement of the Case) have reviewed the VVA file, which includes VA treatment records dated from 2010 to 2012.  The other documents in the VVA file are either duplicative of the evidence in the paper claims file or are irrelevant to the issues on appeal.






FINDINGS OF FACT

1.  Any skin disabilities in service resolved with no residual disability at the time of separation; and any current skin disability is not etiologically related to service, to include Agent Orange exposure therein. 

2.  An unappealed February 2004 rating decision denied service connection for a bilateral knee disability. 

3.  Evidence received since the February 2004 rating decision pertaining to the claim of service connection for a bilateral knee disability does not relate to an unestablished fact necessary to substantiate the claim and does not raise a reasonable possibility of substantiating the claim. 


CONCLUSIONS OF LAW

1.  A skin disability was not incurred in or aggravated by active military service and service incurrence or aggravation of a skin disability may not be presumed.  38 U.S.C.A. §§ 1101, 1110, 1112 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2011).

2.  New and material evidence has not been received to reopen the claim for service connection for a bilateral knee disability.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2011). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist 

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2011), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2011), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.  They also require VA to notify the claimant and the claimant's representative, if any, of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.  As part of the notice, VA is to specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.  Although the regulation previously required VA to request that the claimant provide any evidence in the claimant's possession that pertains to the claim, the regulation has been amended to eliminate that requirement for claims pending before VA on or after May 30, 2008. 

The Board also notes that the United States Court of Appeals for Veterans Claims (Court) has held that the plain language of 38 U.S.C.A. § 5103(a) requires that notice to a claimant pursuant to the VCAA be provided "at the time" that, or "immediately after," VA receives a complete or substantially complete application for VA-administered benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004). 

The timing requirement enunciated in Pelegrini applies equally to the initial-disability-rating and effective-date elements of a service-connection claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006). 

Regarding the claim of service connection, the record reflects that the Veteran was mailed letters in September 2004 and March 2006 advising him of what the evidence must show and the respective duties of VA and the claimant in obtaining evidence.  In the March 2006 letter, the Veteran was provided appropriate notice with respect to the disability-rating and effective-date elements of the claim.  

Regarding the claim to reopen, VA must both notify a claimant of the evidence and information that is necessary to reopen the claim and notify the claimant of the evidence and information that is necessary to establish entitlement to the underlying benefit that is being sought.  Kent v. Nicholson, 20 Vet. App. 1 (2006).  To satisfy this requirement, the Secretary is required to look at the bases for the denial in the prior decision and to provide the claimant with a notice letter that describes what evidence would be necessary to substantiate those elements required to establish service connection that were found insufficient in the previous denial.  In this case, a January 2011 letter provided the Veteran notice of the evidence needed to support his claim to reopen, and advised him of his and VA's responsibilities in the development of the claim.  He was also provided notice of the specific evidence needed to reopen the claim of service connection for a bilateral knee disability.  

Although the Veteran was not provided complete notice until after the initial adjudication of the claims, the Board finds that there is no prejudice to him in proceeding with the issuance of a final decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  In this regard, the Board notes that following the provision of the required notice and the completion of all indicated development of the record, the originating agency readjudicated the Veteran's claims.  There is no indication in the record or reason to believe that any ultimate decision of the originating agency would have been different had complete VCAA notice been provided at an earlier time.  See Overton v. Nicholson, 20 Vet. App. 427, 437 (2006) (A timing error may be cured by a new VCAA notification followed by a readjudication of the claim). 

Regarding VA's duty to assist, all appropriate development to obtain the Veteran's pertinent medical records has been completed.  The Veteran's available service treatment records (STRs) are associated with the claims files.  Pertinent post-service treatment records have been associated with the claims files.  Neither the Veteran nor his representative has identified any outstanding, available evidence, to include medical records, which could be obtained to substantiate the claims.  The Board is also unaware of any such evidence.  The Veteran failed to report for a VA examination scheduled in January 2011.  A March 2012 Supplemental Statement of the Case notified the Veteran that he had failed to report to the examination.  The Veteran did not respond and specifically did not contact VA to arrange for re-scheduling.  Good cause for his failure to report for the examination has not been shown.  

In sum, the Board is satisfied that any procedural errors in the originating agency's development and consideration of the claims were insignificant and non prejudicial to the Veteran.  Accordingly, the Board will address the merits of the claims. 

II.  Claim of Service Connection 

A.  Legal Criteria

Service connection is granted for disability resulting from disease or injury incurred in or aggravated by active duty.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection also may be granted for any disease initially diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

When a claimant fails to report for an examination scheduled in conjunction with an original compensation claim, the claim shall be rated on the evidence of record.  38 C.F.R. § 3.655. 

Additionally, 38 U.S.C.A. § 1116(a) provides presumptive service connection on the basis of herbicide exposure for specified diseases manifested to a degree of 10 percent within a specified period in a Veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975.  See also 38 C.F.R. §§ 3.307, 3.309.  It also provides presumptive service connection on the basis of herbicide exposure for each additional disease that the Secretary determines in regulations prescribed under this section warrants a presumption of service connection by reason of having a positive association with exposure to an herbicide agent, and that becomes manifest within a period (if any) prescribed in such regulations in a Veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975. 

Whenever the Secretary determines, on the basis of sound medical and scientific evidence, that a positive association exists between (A) the exposure of humans to an herbicide agent, and (B) the occurrence of a disease in humans, the Secretary shall prescribe regulations providing that a presumption of service connection is warranted for that disease for the purposes of this section.  38 U.S.C.A. § 1116(b)(1). 

In making determinations for the purpose of this subsection, the Secretary shall take into account (A) reports received by the Secretary from the National Academy of Sciences  under section 3 of the Agent Orange Act of 1991 [note to this section], and (B) all other sound medical and scientific information and analyses available to the Secretary.  In evaluating any study for the purpose of making such determinations, the Secretary shall take into consideration whether the results are statistically significant, are capable of replication, and withstand peer review.  38 U.S.C.A. § 1116(b)(2). 

An association between the occurrence of a disease in humans and exposure to an herbicide agent shall be considered to be positive for the purposes of this section if the credible evidence for the association is equal to or outweighs the credible evidence against this association.  38 U.S.C.A. § 1116(b)(3). 

The skin disorders subject to presumptive service connection on the basis of herbicide exposure are chloracne, acneform disease consistent with chloracne, and porphyria cutanea tarda.  38 U.S.C.A. § 1116(a)(2); 38 C.F.R. § 3.309(e). 

The U.S. Court of Appeals for the Federal Circuit (Federal Circuit) has also held that when a claimed disorder is not included as a presumptive disorder direct service connection may nevertheless be established by evidence demonstrating that the disease was in fact "incurred" during the service.  See Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

B.  Skin Disability

Initially, the Board notes that it has reviewed all of the evidence in the Veteran's claims files, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (holding that VA must review the entire record, but does not have to discuss each piece of evidence).  Hence, the Board will summarize the relevant evidence where appropriate and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the claim. 

The Veteran has claimed that his skin disability is related to his exposure to herbicides in service. 

A review of the Veteran's STRs shows that he was treated in July and August 1966 for a rash in his groin area.  There is no indication in the report of the Veteran's May 1967 separation examination that he had a rash at the time; the skin was found to be clinically normal upon physical examination. 

A review of the post-service medical evidence shows that the Veteran was seen in July 1982 with complaints of a lump in his right breast.  A cyst was excised in August 1982.  In addition, during a December 2000 hospitalization for cardiac symptoms, he was noted to have recurrent facial acne but no rashes.  He was seen with complaints of a recurrent hemangioma on his left cheek beginning in 2000.  The Veteran has also had a cyst removed from the left side of his chest in 2001.  

The Veteran submitted the instant claim of service connection in December 2001.

A February 2006 VA examination report notes findings of an approximately 11/2-centimeter soft nodule on the left cheek.  The Veteran was not noted to have any other skin problems at the time of examination.  It was the examiner's opinion that the Veteran's left cheek recurrent hemangioma was not related to the groin rash the Veteran had in active service.  

VA outpatient treatment records in 2010 note no complaints or findings of a skin disability.  

The Veteran was scheduled for a VA examination in January 2011 to obtain an opinion as to whether any current or recent skin disability is related to exposure to herbicides in service.  Notice of the examination was sent to the Veteran's address of record; however, he failed to report, and has provided no reason or just cause for his absence. 

VA outpatient treatment records dated from 2011 to 2012 note no complaints or findings of a skin disability.  Specifically, an April 2011 primary care comprehensive assessment notes that there were no findings of skin problems.  

As noted above, the Board remanded this case in January 2011.  The Board instructed the RO/AMC (in pertinent part) to obtain outstanding post-service treatment records and to schedule the Veteran for a VA examination to determine whether any current or recent skin disability is related to in-service herbicide exposure.  The Veteran failed to respond to a January 2011 request for information (treatment records).  He also failed to report to a January 2011 VA examination, and has provided no reason or just cause for his absence.  

Upon review of the evidence, the Board notes that although the Veteran was treated for a groin rash for two months in service, no residual skin disability was noted in subsequent STRs, to include a separation examination report.  In addition, there is no post-service medical evidence of any other skin disability until 1982, more than 15 years after the Veteran's discharge. 

Regarding the etiology of his recent skin disability, the February 2006 VA medical opinion is clearly against the Veteran's claim.  The VA physician opined that the Veteran's current skin disability (diagnosed as cysts) was not related to his military service, to include his rash noted therein.  There is no competent (medical) opinion of record to the contrary. 

The Veteran's theory of entitlement to service connection for his skin disability is premised on an allegation that it resulted from his exposure to Agent Orange in Vietnam.  While the Veteran served in Vietnam, and is presumed to have been exposed to Agent Orange, he has not been diagnosed with chloracne, other acneform disease consistent with chloracne, or porphyria cutanea tarda.  These are the only skin disabilities enumerated among the diseases the Secretary has determined are related to herbicide (Agent Orange) exposure.  See 38 C.F.R. § 3.309(e).  Consequently, the presumptive provisions of 38 U.S.C.A. § 1116 do not apply. 

The Veteran may still establish service connection for a skin disability by affirmative, competent and probative evidence showing that such disease is at least as likely as not related to Agent Orange exposure in service.  See Combee, supra.  Again the first competent (medical) evidence diagnosis of the disability was more than 15 years after the Veteran's discharge from active duty.  Such a long interval of time between service separation and the earliest documentation of the disease is, of itself, a factor weighing against a finding of service connection.  See Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).  

The Board notes that the evidence of record does not include any competent evidence of the presence of a skin disability related to herbicide exposure.  As discussed above and in compliance with the statutory duty to assist, the RO/AMC has attempted to schedule a compensation and pension examination for the Veteran to ascertain the etiology of any current or recent skin disability.  However, he failed to cooperate with the development sought. 

The Board has also considered the Veteran's own statements to the effect that his skin disability was incurred during his military service.  In relevant part, 38 U.S.C. § 1154(a) requires that the VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim to disability benefits.  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed.Cir.2007).  Here, as a layman, the Veteran is not competent to provide a probative opinion regarding the etiology of the claimed skin disability.  

The Board has considered the benefit of the doubt doctrine; as the preponderance of the evidence is against the Veteran's claim, that doctrine does not apply.

III.  Claim to Reopen 

A.  Legal Criteria 

Generally, a claim which has been denied in an unappealed RO decision or an unappealed Board decision may not thereafter be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c) (West 2002).  An exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.  Moreover, new and material evidence received prior to the expiration of the appeal period, or prior to the appellate decision if a timely appeal has been filed, will be considered as having been filed in connection with the claim which was pending at the beginning of the appeal period.  38 C.F.R. § 3.156(b).

New evidence is defined as evidence not previously submitted to agency decision-makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a). 

The Court recently interpreted the language of 38 C.F.R. § 3.156(a) as creating a low threshold, and viewed the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."  The Court emphasized that the regulation is designed to be consistent with 38 C.F.R. § 3.159(c)(4), which, "does not require new and material evidence as to each previously unproven element of a claim."  Shade v. Shinseki, 24 Vet. App. 110 (2010). 

For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence, although not its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992). 

B.  Bilateral Knee Disability

The RO denied the Veteran's claim of service connection for a bilateral knee disability (characterized as arthritis) in an unappealed rating decision in February 2004.  (The Veteran was notified of this decision and his appellate rights in a March 2004 letter.  The denial was confirmed in a November 2004 rating decision.  The Veteran filed a notice of disagreement that was received by VA in April 2005, more than one year after the original denial of the claim.)  The RO found that the evidence showed that such disability was not present during service or in the first post-service year, and any current knee disability was not etiologically related to service.  Evidence of record at the time of the February 2005 rating decision included STRs dated from 1964 to 1976.  The Veteran was seen in August 1966 with complaints of a sore right knee; examination revealed no clinical pathology.  A May 1967 report of medical history notes that the Veteran denied a history of swollen or painful joints.  A May 1967 separation examination report is negative for complaints or findings related to a knee disability, including arthritis; clinical evaluation of the lower extremities was normal.  VA and private treatment records dated from 1982 to 2003 note the Veteran's complaints of knee pain after falling from a horse in 1996.  VA X-ray studies conducted in 2001 revealed degenerative joint disease.  None of the medical evidence of record related a knee disability to the Veteran's military service.  

Evidence received since the February 2004 rating decision includes VA treatment records and examination reports dated from March 2004 to February 2012, which note the Veteran's complaints and treatment for various disabilities, including arthritis and patellofemoral syndrome of the knees.  This evidence is not material.  The basis for the prior denial was the lack of evidence relating any currently diagnosed knee disability to service.  Therefore, the new evidence must relate a current knee disability to events in service.  None of the medical records added to the record relate a current knee disability to the Veteran's military service.  In fact, a February 2006 VA examination report notes findings of mild osteoarthritis of the left knee and patellofemoral syndrome of the right knee.  After reviewing the file the examiner essentially opined that the Veteran's current knee disabilities were not related to his military service because no significant pathology had been identified in service.  Rather, they were most likely related to the aging process.  As the medical evidence received since February 2004 does not address the unestablished fact necessary to substantiate the claim, it does not raise a reasonable possibility of substantiating the claim, and is not material.  Therefore, it cannot serve to reopen the claim. 

In addition, in statements received from 2004 to 2012 (including October 2005 hearing testimony), the Veteran essentially maintains that his current knee problems began during service.  No medical or other competent evidence was submitted to support these allegations.  The Veteran is a layperson, and lacks medical training and expertise to render a competent opinion on a matter, such as the etiology of a current disability.  See Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992).  Where, as here, resolution of the issue on appeal turns on a medical matter, unsupported lay statements, even if new, cannot serve as a predicate to reopen a previously disallowed claim.  See Hickson v. West, 11 Vet. App. 374 (1998). 

Under these circumstances, the Board must conclude that new and material evidence has not been received, and that the claim for service connection for a bilateral knee disability may not be reopened.

ORDER

Entitlement to service connection for a skin disability is denied.

New and material evidence not having been received, reopening of a claim of entitlement to service connection for a bilateral knee disability is denied. 



____________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


